

EXHIBIT 10.46


FARMER BROS. CO.


STOCK OWNERSHIP GUIDELINES
FOR DIRECTORS AND EXECUTIVE OFFICERS


Adopted by the Board of Directors on February 20, 2008,
as amended February 7, 2019


The Board of Directors of Farmer Bros. Co. (the “Company”) has adopted these
Stock Ownership Guidelines (“Guidelines”) to further align the interests of the
Company’s executive officers and non-employee directors with the interests of
the Company’s stockholders and to further promote the Company’s commitment to
sound corporate governance.


I.    Executive Officer Stock Ownership Guidelines


Executive officers of the Company (“Officers”), are expected to own and hold a
number of shares of the Company’s common stock (“Common Stock”) based on the
following guidelines:


Officer
Value of Shares Owned
Chief Executive Officer
at least three (3) times base salary
Other Executive Officers
at least one (1) times base salary



II.    Non-Employee Director Stock Ownership Guidelines


Non-employee directors are expected to own and hold during their service as a
Board member a number of shares of Common Stock with a value equal to at least
four (4) times the annual cash retainer for service on the Board.


III.    Compliance with the Guidelines


Equity that counts as Common Stock toward satisfaction of these Guidelines
include: (a) shares of Common Stock owned outright by the Officer or
non-employee director and his or her immediate family members who share the same
household, whether held individually or jointly; (b) restricted stock and
restricted stock units (whether or not the restrictions have lapsed); (c)
performance shares and performance share units (whether or not the restrictions
have lapsed); (d) ESOP shares; (e) shares of Common Stock held in trust for the
benefit of the Officer or non-employee director or his or her family; (f) vested
options for shares of Common Stock; and (g) vested performance options for
shares of Common Stock.


Until the applicable guideline is achieved, each Officer and non-employee
director is required to retain all “profit shares,” which are those shares
remaining after payment of taxes on earned equity awards under (i) the Farmer
Bros. Co. Amended and Restated 2007 Long-Term Incentive Plan or under its
predecessor plan, the Farmer Bros. Co. 2007 Omnibus Plan, and (ii) the Farmer
Bros. Co. 2017 Long-Term Incentive Plan, or under any successor plan to either
of those plans, such as shares granted pursuant to the exercise of vested
options, restricted stock that has vested, and stock from settled restricted
stock units or performance share units. Officers and non-employee directors are
expected to continuously own sufficient shares to meet these Guidelines once
attained. Nothing contained herein shall otherwise prohibit any Officer or
non-employee director from transferring shares acquired by such person other
than pursuant to the foregoing equity plans, including shares directly purchased
in the market, shares acquired through participation in the


1



--------------------------------------------------------------------------------




Company’s 401(k) plan, and ESOP shares, if any, subject to applicable securities
laws and the Company’s other policies and procedures, including, without
limitation, the Company’s Insider Trading Policy.


These Guidelines may be waived at the discretion of the Board if compliance
would create severe hardship or prevent an Officer or non-employee director from
complying with a court order. It is expected that these instances will be rare.


2

